PER CURIAM
Appellant seeks reversal of the trial court’s judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. She contends that the trial court committed plain error when it failed to advise appellant of her rights. See ORS 426.100(1).1 The state concedes that the court’s failure constitutes plain error and that the error is not harmless in this case. See State v. S. J. F., 247 Or App 321, 326, 269 P3d 83 (2011) (a violation of ORS 426.100(1) is plain error); State v. N. S., 201 Or App 71, 74, 116 P3d 949 (2005) (violation of ORS 426.100(1) is not harmless where the record does not demonstrate that the “appellant was adequately advised of his rights or that he, in fact, exercised those rights at the hearing”). We agree, accept the state’s concession, and reverse.2
Reversed.

 ORS 426.100(1) provides:
“At the time the allegedly mentally ill person is brought before the court, the court shall advise the person of the following:
“(a) The reason for being brought before the court;
“(b) The nature of the proceedings;
“(c) The possible results of the proceedings;
“(d) The right to subpoena witnesses; and
“(e) The person’s rights regarding representation by or appointment of counsel.”


 Because we reverse the judgment on that basis, we do not address appellant’s other assignments of error.